86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Miguel ENCINIAS, Plaintiff-Appellant,v.Leveo SANCHEZ;  Howard Fleschman;  Mal Young, Defendants-Appellees.
No. 95-2781.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-94-1589-A)
Miguel Encinias, Appellant Pro Se.  Abbey Gail Hairston, ALEXANDER, APONTE & MARKS, L.L.P., Silver Spring, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting the Appellees' motion for summary judgment and denying his motion to reconsider the dismissal of his action brought under Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp.1994).   We have reviewed the record and the district court's opinions and find no reversible error.   As the district court correctly determined, Appellant failed to make out a prima facie case of age discrimination, and could not rebut Appellees' legitimate, non-discriminatory reasons for his termination.  See Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315 (4th Cir.1993).   Accordingly, we affirm on the reasoning of the district court.   Encinias v. Sanchez, No. CA-94-1589-A (E.D. Va.  July 24 & Aug. 22, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.